Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.
Status of Claims
Applicant’s reply filed on 1/12/22 is acknowledged.  Claims 4, 8 and 19-20 were canceled, and claims 21-22 were added.  Claims 1-3, 5-7, 9-18 and 21-22 are pending and are under examination.
Response to Reply 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickness of the intermediate layer where the at least one channel is formed is smaller than a thickness of the intermediate layer where the channel is not formed (claims 1, 18, 21 and 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejection of claims 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, and a new rejection follows. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 21 are rejected because “the at least one channel is formed in the laminate so that the entire at least one channel is exposed along a front surface of the cover film . . . a thickness of the intermediate layer where the at least one channel is formed” is unclear.  The scope of each claim is unclear because the claim recites that the channel is formed in the laminate, then recites that the channel is formed in the intermediate layer.  
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and a new rejection follows. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (“Tan,” US Pub. No. 2007/0056680, newly cited) in view of Anderson et al. (“Anderson,” US 6645432, newly cited). 
As to claims 1, 18, 21, and 22, Tan teaches a method of manufacturing a microfluidic system having at least one channel in e.g., fig. 1, wherein the method comprises: providing a base sheet (e.g., polymer film 10); providing a deformable intermediate layer (e.g., PDMS layer 14); providing a cover film (e.g., glass slide or 
With regard to claims 1, 18, 21, and 22, Tan does not specifically teach the intermediate layer is curable by an external stimulus.  Anderson teaches in e.g., col. 18, line 50 et seq., “silicone polymers, for example, PDMS, are especially preferred for use in the invention because they have several desirable beneficial properties simplifying fabrication of the microfluidic network structures, described herein. First, such materials are inexpensive, readily available, and can be solidified from a prepolymeric liquid via curing with heat. For example, PDMSs are typically curable by exposure of the prepolymeric liquid to temperatures of about, for example, 65.degree. C. to about 75.degree. C. for exposure times of about, for example, 1 hour. Second, silicone polymers, such as PDMS, are elastomeric and are thus useful for forming certain of the 
As to claims 2-3, while Tan does not specifically teach the cover film is expandable, Tan teaches the cover can be an “other support” in e.g., [0020]; or soft in mechanical strength in e.g., [0026].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use an expandable material because it would allow the cover film to completely cover the intermediate layer before pressure is applied. 
As to claim 5, see Anderson above in claim 1.
As to claim 6, see claim 1 above. 

As to claims 9-10, see claim 1 above and fig. 1 et seq. of Tan.
As to claim 11, see e.g., [0020] et seq. of Tan. 
As to claim 12, see e.g., [0021] et seq. of Tan.
As to claims 13, 15, and 17, see e.g., [0030] et seq. of Tan, while Tan does not specifically teach the claimed thickness, it would appear that such dimension is a result-effective variable.  It would have been obvious to a person of ordinary skill in the art to determine, through routine experimentation, the claimed dimension because discovering the optimum or workable range involves only routine skill in the art.
As to claims 14 and 16, see e.g., [0005] et seq. of Tan.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Duplicate Claims
Applicant is advised that should claims 1-3, 5-7, 9-18, and 21-22 be found allowable, claims 1, 18, 21, and 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (claim 21 being a substantial duplicate of claim 18; claim 22 being a substantial duplicate of claim 1). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


2/25/2022